against him in California had been dismissed. Further, the district court
                   considered the factors that the Parole Board is to consider when
                   establishing regulations as .set forth in NRS 213.10885(2) and concluded
                   that the factors largely weighed in Meegan's favor. The district court
                   ordered that Meegan receive a new parole revocation hearing. The State
                   argues that the district court erred in granting relief because there was a
                   written statement of the evidence relied upon and the reason for revoking
                   parole. We agree.
                                 Revocation of parole involves a two-step process. Morrissey v.
                   Brewer, 408 U.S. 471, 479-80 (1972). The first step "involves a wholly
                   retrospective factual question: whether the parolee has in fact acted in
                   violation of one or more conditions of his parole." Id. at 479. The second
                   step is a discretionary determination by the factfinder as to whether the
                   violation warrants revocation of parole.      Id. at 480. The decision of
                   whether to revoke parole is a discretionary decision and will not be
                   disturbed absent a showing of an abuse of discretion.     Lewis v. State, 90
Nev. 436, 438, 529 P.2d 796, 797 (1974).
                                 Minimal due process at a final parole revocation hearing
                   requires: (1) written notice of the claimed violations of parole; (2)
                   disclosure to the parolee of the evidence against him; (3) an opportunity to
                   be heard in person and to present witnesses and documentary evidence;
                   (4) a qualified right to confront and cross-examine adverse witnesses; (5) a
                   neutral and detached hearing body; and (6) a written statement by the
                   factfinders of the evidence relied on and reasons for revoking parole.'


                         1 The preliminary inquiry in this case occurred in California as
                   Meegan was residing in California under an Interstate Compact when the
                   arrest occurred.

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    cep
                         Morrissey, 408 U.S. at 488-89. Due process requires that revocation be
                         based upon "verified facts," id. at 484; see also Anaya v. State, 96 Nev. 119,
                         122, 606 P.2d 156, 157 (1980), and the "evidence and facts must
                         reasonably satisfy the [factfinder] that the conduct of the [parolee] has not
                         been as good as required by the conditions of [parole]," Lewis, 90 Nev. at
                         438, 529 P.2d at 797; see also United States v. Gallo, 20 F.3d 7, 14 (1st Cir.
                         1994). The written statement by the factfinder "helps to insure accurate
                         factfinding with respect to any alleged violation and provides an adequate
                         basis for review to determine if the decision rests on permissible grounds
                         supported by the evidence."      Black v. Romano, 471 U.S. 606, 613-14
                         (1985). The reviewing court may consider the written report as well as
                         any transcripts of the proceedings.       Id. at 616; United States v. Sesma-
                         Hernandez, 253 F.3d 403, 408-09 (9th Cir. 2001);            United States v.
                         Copeland, 20 F.3d 412, 414 (11th Cir. 1994). "A due process violation at a
                         revocation proceeding is subject to harmless error analysis." United States
                         v. Havier, 155 F.3d 1090, 1092 (9th Cir. 1998).
                                     While the board's written statement in this case is not a model
                         of due process, it is sufficient when considering the record as a whole. The
                         written statement identified 4 pieces of evidence relied upon: the parole
                         violation report from California, the police report of the incident with
                         Meegan's mother, the docket entries for the California case, and a 2011
                         protective order issued in Clark County. The written decision further
                         articulates a reason to revoke parole, "arrest for battery with family
                         member and criminal history consists of violence—creating threat to
                         public safety." Contrary to the assertion of the district court that Meegan
                         had not committed a violation of the law condition because the California
                         charges had been dismissed, a conviction is not a precondition for charges

SUPREME COURT
              OF
          NEVADA
                                                               3
(O   ■   I 947A    eiv
                to be considered in determining whether to revoke parole.        See Dail v.
                State, 96 Nev. 435, 440, 610 P.2d 1193, 1196 (1980) (holding that due
                process is not violated when revocation is conducted in advance of a trial
                conducted on the charges that were also alleged as a probation violation);
                see also Kartman v. Parratt, 535 F.2d 450, 458 (8th Cir. 1976); Standlee v.
                Rhay, 557 F.2d 1303, 1305-07 (9th Cir. 1977). Meegan was provided an
                opportunity to explain the circumstances of the incident and arrest in
                California and he provided letters from friends and family for
                consideration by the Parole Board. 2 While the Parole Board could have
                better articulated their findings at both the hearing and in the written
                statement, when reviewed as a whole the record reveals that the evidence
                supported a finding that Meegan had violated conditions of his parole due
                to the altercation with his mother and subsequent arrest and charges and
                that his parole was revoked due to concerns about public safety given his
                criminal history. 3 Therefore, we reverse the district court's decision to
                grant the petition.



                      2 Due process would allow consideration of "letters, affidavits, and
                other material that would not be admissible in an adversary criminal
                trial." Morrissey, 408 U.S. at 489.

                      The police report is not required to be "verified," rather due process
                requires a violation be established by verified facts. Morrissey, 408 U.S. at
                484; see also Anaya, 96 Nev. at 122, 606 P.2d at 157. Meegan's own
                statements at the hearing supported a finding that Meegan had violated
                the conditions of his parole when he engaged in a fight with his mother
                and broke a bottle on the ground during the fight.

                      3 TheParole Board was not required to provide a written statement
                regarding the factors set forth in NRS 213.10885(2) as those factors are
                meant to guide the Parole Board in establishing guidelines to review
                parole-revocation decisions in general. The factors set forth in NRS
                                                                   continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                               To the extent that Meegan argues that he was not provided
                   notice that the Parole Board would consider the 2011 protective order and
                   that this provides an alternative ground to affirm the decision of the
                   district court, we conclude that any due process violation in this regard
                   was harmless. 4 Havier, 155 F.3d at 1092; see also Kartman, 535 F.2d at
                   454 (finding that although a third violation was impermissibly vague as
                   charged, the error would not justify relief if revocation based on two other
                   violations was proper). It does appear that there was a notice problem
                   regarding the 2011 protective order. It does not appear from the
                   documents before this court that Meegan received notice that the
                   protective order would be considered as it is not mentioned in any of the
                   violation reports. Further, the protective order was never mentioned on
                   the record at the parole revocation hearing. However, the Parole Board's
                   decision, as discussed more fully in this order, rested upon the incident
                   with his mother as well as his criminal history—which includes a
                   conviction of first-degree murder involving the death of his child. Under
                   these circumstances, where there were verified facts presented that he
                   had violated the directives, laws, and conduct conditions of parole based
                   upon the incident with his mother that resulted in his arrest and charges


                   ...continued
                   213.10885(2) are not a checklist and they do not narrow the discretion of
                   the Parole Board.

                         4To  the extent that Meegan claims he did not receive notice of the
                   California charges, the record belies this claim. Meegan had a
                   preliminary inquiry in California. Further, there is a signed document
                   acknowledging Meegan's receipt of the parole violation report. Meegan
                   did not argue on appeal any other claims rejected by the district court, and
                   therefore, our review is limited to the issues raised on appeal.


SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    de.
                in California, we conclude that any error in failing to provide notice of the
                2011 protective order was harmless. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                                                     J.
                                                    Saitta




                                                                                 ,   J.




                cc: Hon James Todd Russell, District Judge
                     Attorney General/Carson City
                     Belanger & Plimpton
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A